DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-6, 11-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji (2015/0189267) in view of Kweon (8,482,595).
	Kaji discloses an information processing apparatus and method comprising:
	a posture estimation section (105);
	an image projection model with an image projection unit (101) which produces an initial distorted image projected by lens (101A);
	an image capturing unit for capturing the projection area


Kaji does not specify the properties of the projection lens or the image capturing lens (104A).

The use of f(theta) lenses based upon the focal length and incident angle of incident light are old and well known in the art.
    Kweon (8,482,595) teaches the use of such lenses in imaging systems to project a wide angle panoramic image and capture the projected image using a wide angle (fish-eye lens). (Column 22 Lines39-52)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kaji for use with such lenses, as taught by Kweon, in order to present wide angle projected images to be corrected for distortion and the like by image capture with a similar type lens.

With respect to claims 2-3, 5-6 the parameters may determine particular pixel points, focal length of the projected image and translation T or rotational R matrices obtained by 
With respect to claims 11-12, the device performs vector based geometric correction based on the parameters of the projector and image capturing apparatus.

Allowable Subject Matter
Claims 4, 7-10, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd